Orders reversed on the law, without costs, and motions denied, without costs. Section 135 of the Election Law requires that designating petitions for party nominations or election to party position at a primary election shall be numbered consecutively, beginning with number one, at the foot of each page. Such requirement is directory, not mandatory. There was no claim of actual fraud. Carswell, Johnston, Taylor and Close, JJ., concur; Lazansky, P. J., dissents and votes to affirm, being of the opinion that the provision of section 135 of the Election Law under consideration is mandatory. Its evident purpose is to safeguard against fraud. A failure to comply makes the petition invalid without proof of fraud in fact.